Citation Nr: 1224519	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  10-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, not otherwise specified; an anxiety disorder; and posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

In an October 2008 written statement, the Veteran raised the issue of entitlement to an earlier effective date for nonservice-connected pension.  Because this issue has not been adjudicated by the RO, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In October 2008, the Veteran submitted a claim of entitlement to service connection for depression.  Post-service treatment records show multiple diagnoses that include a depressive disorder, not otherwise specified; an anxiety disorder; and posttraumatic stress disorder (PTSD).  Although the Veteran submitted a claim of entitlement to service connection for depression, the Veteran's claim cannot be limited to only one diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Veteran did not file a claim to receive benefits for a particular psychiatric diagnosis, but instead made a general claim for compensation for the difficulties posed by his mental condition.  Based on a review of the evidence of record, the Board finds that the Veteran's service connection claim for depression reasonably encompassed a claim of entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, not otherwise specified; an anxiety disorder; and PTSD.  In December 2008, the RO denied entitlement to service connection for depression because there was no evidence demonstrating that the Veteran's depression was incurred in or due to his active duty service.  The Veteran perfected an appeal to the Board. 

The Veteran asserts that he has depression as the result of his active military service.  Specifically, the Veteran reports that his in-service duties as a MAJCOM Computer Operator included running a computer program on how to best accomplish the goal of incinerating several million people.  The Veteran also reports that he was treated with Valium during his last six months in service, and that he believed the treatment was for depression.  The Veteran states that he has experienced depressive symptoms since his time in the military.  
 
The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of depression.  Post-service treatment records show diagnoses of a depressive disorder, not otherwise specified; an anxiety disorder; and PTSD.  

The record does not show that a VA examination was performed in connection with the Veteran's claim.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, although the record shows different current psychiatric diagnoses, the evidentiary requirement of demonstrating a current disability of an acquired psychiatric disorder has been satisfied.  Hickson v. West, 12 Vet. App. 247, 253   (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  Additionally, VA treatment records suggest that a current acquired psychiatric disorder may be related to disease or injury incurred in or aggravated by the Veteran's active military service.  As a result, the Board finds that a remand for a VA examination is warranted in order to ascertain whether any current acquired psychiatric disorder is etiologically related to the Veteran's active military service.  See McLendon, 20 Vet. App. at 83.
   
Accordingly, the case is remanded for the following actions:

1.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding his active military service, with particular emphasis on the events he believes caused or gave rise to a current psychiatric disorder.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the events he claims to have experienced, and he must be asked to be as specific as possible, because without such details an adequate search for verifying information cannot be conducted.  The RO must notify the Veteran that it is his responsibility to cooperate in the development of his claim and that failure to respond may result in adverse action.  See 38 C.F.R. § 3.158 (2011); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

2.  After the above action has been completed, the Veteran must be afforded a VA examination to determine the nature and of any current acquired psychiatric disorder found, and whether any such psychiatric disorder is related to the Veteran's military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on a review of the evidence of record, the clinical examination findings, and with consideration of the Veteran's statements, the examiner must state whether any current psychiatric disorder is related to the Veteran's active military service, to include as due to any incident therein.  

If a PTSD diagnosis is rendered, the examiner must indicate how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  Additionally, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the Veteran's alleged stressors, to include his reported in-service duty of running a computer program to determine how best to incinerate several million people.  

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with his claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent and returned as undeliverable. 

4.  Once the above actions have been completed, the RO must readjudicate the Veteran's claim on appeal taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

